DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamada (JP 2006-133498 A).
Regarding claim 1, Yamada teaches a polarized light irradiation device (Figs. 1 and 2) used in alignment treatment of a photo alignment film (41) provided on a substrate (40), the device comprising:
a stage (42) including a placement surface on which the substrate (40) is placed; and
a polarized light irradiation unit (20) configured to irradiate the placement surface with polarized light through a polarizer (10) in a direction tilted relative to the normal of the placement surface,

Regarding claim 5, Yamada teaches the polarized light irradiation device according to claim 1, wherein the stage includes a conveyance mechanism configured to convey the substrate (as shown in Fig. 2, the arrow of the stage (42) movement).
Regarding claim 6, Yamada teaches a method for manufacturing a liquid crystal display device, the method comprising:
a photo alignment film formation process of providing a photo alignment film (41) on a surface (40) of at least one selected from a first substrate and a second substrate; and
at least one polarized light irradiation process of irradiating the photo alignment film with polarized light (using polarized light irradiation part 20),
wherein the polarized light irradiation process irradiates the photo alignment film with polarized light through a polarizer (10) in a direction tilted relative to the normal of the surface,
a polarization azimuth angle α, which is an angle of the polarization axis of the polarizer when the polarization axis of the polarizer is projected onto the substrate, satisfies 30° < α < 45°, 45° < α < 60°, -60° < α < -45°, or -45° < α < -30° (at least + or - 45°;  Fig. 4 and ¶ 0017), as viewed in an irradiation axis direction of the polarized light with the longitudinal direction of the substrate taken to be 0°.
Regarding claim 7, teaches the method for manufacturing a liquid crystal display device according to claim 6, wherein the polarized light irradiation process irradiates the photo alignment film with polarized light while conveying the substrate (as shown in Fig. 2, the arrow of the stage (42) movement).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (JP 2006-133498 A) in view of Silverstein (US 2004/0179158).
Regarding claim 2, Yamada teaches the polarized light irradiation device according to claim 1, but fails to further teach an angle of the tilted direction is 30° or greater and 60° or smaller relative to the normal of the placement surface.  Silverstein teaches a polarized light irradiation device comprising a polarizer tilted in a 40 degrees relative to the normal of the target surface and an azimuthal angle of 45 degrees, which provides improved performance of the system (¶ 0071-0072).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to incorporate a an angle of the tilted direction is 30° or greater and 60° or smaller relative to the normal of Yamada’s placement surface, because such configuration would provide improved performance, as taught in Silverstein.
Regarding claim 3, Yamada teaches the polarized light irradiation device according to claim 1, but fails to further teach that the polarizer has an extinction ratio of 50:1 to 500:1.  Silverstein teaches a polarized light irradiation device comprising a polarizer, and Silverstein teaches that a good extinction ratio in common polarization projection systems is about 300:1.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to incorporate a polarizer that has an extinction ratio of 50:1 to 500:1, because such range of extinction ratio appears to be considered good in common projection systems, as taught in Silverstein. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada (JP 2006-133498 A) in view of Tasaka (US 2002/0159014).
Regarding claim 4, Yamada teaches the polarized light irradiation device according to claim 1, but fails to further teach that the polarized light with which the placement surface is irradiated has an accumulated exposure amount of 10 mJ/cm2 or more and 100 mJ/cm2 or less.  Tasaka teaches a liquid crystal display system comprising alignment layers, and Tasaka teaches that a preferable exposure energy was found to be in the range of 40-90 mJ/cm2.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to incorporate an exposure amount of 10 mJ/cm2 or more and 100 mJ/cm2 or less in Yamada’s system because such range appears to be a preferable for exposure energy, as taught in Tasaka.

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or reasonably suggest a method for manufacturing a liquid crystal display device comprising:
a photo alignment film formation process of providing a photo alignment film on a surface of at least one selected from a first substrate and a second substrate; and
at least one polarized light irradiation process of irradiating the photo alignment film with polarized light,
wherein the polarized light irradiation process irradiates the photo alignment film with polarized light through a polarizer in a direction tilted relative to the normal of the surface,
a polarization azimuth angle α, which is an angle of the polarization axis of the polarizer when the polarization axis of the polarizer is projected onto the substrate, satisfies 30° < α < 45°, 45° < α < 60°, -60° < α < -45°, or -45° < α < -30°, as viewed in an irradiation axis direction of the polarized light with the longitudinal direction of the substrate taken to be 0°,
wherein the polarized light irradiation process irradiates the photo alignment film with polarized light while conveying the substrate,
 wherein the method further comprises a plurality of the polarized light irradiation processes, wherein at least one selected from the polarization azimuth angle α and the conveyance direction of the substrate is different between at least two of the polarized light irradiation processes.
The claims in the instant application are deemed to be directed to a nonobvious improvement over the prior art of record, particularly Yamada (JP 2006-133498 A), who teaches a system for manufacturing a liquid crystal display device comprising a photo alignment film formation process and a polarized light irradiation process using a polarizer in a tilted direction and has a polarization azimuth angle of at least 45°, wherein the polarized light irradiation process irradiates the photo alignment film with polarized light while conveying the substrate; however Yamada fails to teach that the method further comprises a plurality of the polarized light irradiation processes, wherein at least one selected from the polarization azimuth angle α and the conveyance direction of the substrate is different between at least two of the polarized light irradiation processes.
The primary reason for allowance of the claims is the combination of the systems’ photo alignment film formation process of providing a photo alignment film on a surface of at least one selected from a first substrate and a second substrate; and the at least one polarized light irradiation process of irradiating the photo alignment film with polarized light, wherein the polarized light irradiation process irradiates the photo alignment film with polarized light through a polarizer in a direction tilted relative to the normal of the surface, a polarization azimuth angle α, which is an angle of the polarization axis of the polarizer when the polarization axis of the polarizer is projected onto the substrate, satisfies 30° < α < 45°, 45° < α < 60°, -60° < α < -45°, or -45° < α < -30°, as viewed in an irradiation axis direction of the polarized light with the longitudinal direction of the substrate taken to be 0°, wherein the polarized light irradiation process irradiates the photo alignment film with polarized light while conveying the substrate, wherein the method further comprises a plurality of the polarized light irradiation processes, wherein at least one selected from the polarization azimuth angle α and the conveyance direction of the substrate is different between at least two of the polarized light irradiation processes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN C TSAI whose telephone number is (571)272-7438.  The examiner can normally be reached on Monday-Tuesday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HSIEN C TSAI/Examiner, Art Unit 2881                                                                                                                                                                                                        
/DAVID E SMITH/Examiner, Art Unit 2881